264 F.2d 247
UNITED STATES STEEL CORPORATION, Claimant of the SteamerElbert H. Gary, Appellant,v.DETROIT & CLEVELAND NAVIGATION COMPANY, a Michigancorporation, etc., Appellee.DETROIT & CLEVELAND NAVIGATION COMPANY, a Michigancorporation, etc., Cross-Appellant,v.UNITED STATES STEEL CORPORATION, Claimant of the SteamerElbert H. Gary, Cross-Appellee.
Nos. 13637, 13638.
United States Court of Appeals Sixth Circuit.
Feb. 24, 1959.

Arter, Haddon, Wykoff & Van Duzer, Cleveland, Ohio, Watson, Lott & Wunsch, Detroit, Mich., for United States Steel Corp., etc.
Foster, Meadows & Ballard, John A. Hamilton, Detroit, Mich., for Detroit & Cleveland Navigation Co., etc.
Before ALLEN and McALLISTER, Circuit Judges, and MATHES, District judge.
PER CURIAM.


1
The above cause coming on to be heard upon the briefs of the parties, the transcript of record, and the arguments of counsel in open court, and the court being fully advised, Now, Therefore,It is Ordered, Adjudged and Decreed that the judgment of the District Court, Detroit & Cleveland Nav. Co. v. The Elbert H. Gary, 161 F. Supp. 570, be and is hereby affirmed upon the findings of fact and conclusions of law of Judge O'Sullivan.